Citation Nr: 0835232	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of a shell fragment wound 
of the left groin with fibromyositis and retained foreign 
body.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  

The Board remanded the case to the RO in March 2008 for 
additional evidentiary development.  



FINDING OF FACT

The service-connected residuals of the penetrating shell 
fragment wound to the left thigh (Muscle Group XVI) is shown 
to be manifested by complaints of stiffness and discomfort in 
the groin region, but more than moderate muscle damage is 
demonstrated; the disability picture is shown to more nearly 
approximate separately ratable impairment consistent with a 
superficial, unstable scar .  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
shell fragment wound of the left groin with fibromyositis and 
retained foreign body have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73 including 
Diagnostic Code 5316 (2007).  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected residuals of a shell 
fragment wound of the left groin on the basis of having a 
superficial, unstable scar have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Code 7803 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Examinations have 
been conducted.  Notice as to what evidence is needed, as 
well as the type of evidence necessary to establish a 
disability rating and effective date for that disability, has 
been provided.  See, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Letters in November 2004 and April 2008 provided 
pertinent notice and development information.  

Although the April 2008 notice was not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains statements from the veteran, his service 
treatment record, and reports of VA examinations conducted in 
January 2005 and June 2008.  


Entitlement to a higher evaluation for residuals of shell 
fragment wound to Muscle Group XVI

In a February 1970 rating action, the RO granted service 
connection for the residuals of shrapnel wound to right 
groin.  A noncompensable evaluation was assigned effective in 
November 1969.  

A September 1985 rating action recharacterized the disability 
as residuals of shell fragment wound of the left groin with 
fibromyositis and RFB and assigned a 10 percent evaluation, 
effective in April 1985.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  

Muscle injuries are classified as slight, moderate, 
moderately severe, or severe, depending on the type of injury 
sustained, the history and complaints, and the objective 
clinical findings.  

A moderate muscle disability will stem from a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

The service department records or other evidence of in-
service treatment and contemplates a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  

Also there should be entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d).  

Moderately severe muscle disability stems from a through-and-
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  

The service department records or other evidence should show 
prolonged hospitalization for a prolonged period and 
consistent complaints of cardinal signs and symptoms of 
muscle disability, and, if present, evidence of inability to 
keep up with work requirements.  

Also there should be entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, and tests of strength and endurance 
compared with sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d).  

A moderate injury to Muscle Group XVI (flexion of the hip), 
Diagnostic Code 5316, warrants a 10 percent rating.  A 
moderately severe injury to Muscle Group XVI warrants a 30 
percent rating.  

At the VA examinations, the veteran reported having stiffness 
and discomfort in the left groin area, which was aggravated 
by prolonged sitting.  He described the discomfort as ranging 
from 1 to 5 on a scale of 1 to 10.  

The Board finds that the disability level in Muscle Group XVI 
was no more than moderate.  This finding is fully supported 
by the medical evidence, which describes a level of 
disability considerably lower than that suggested by the 
veteran and does not show that there is muscle atrophy, or 
loss of normal firm resistance of muscles, when compared with 
the sound side.  There was no reported muscle tissue loss.  

At the VA examination in 2008, there was a single retained 
foreign body.  Significantly, there was no evidence of 
widespread injury or residuals.  There was a well healed 
1 x 1/2 inch nontender, slightly depressed scar.  There was no 
keloid formation.  

The musculature of the lower extremity was noted to be 
normal, and the muscle strength was 5/5.  Further, it was 
noted that there was no evidence of fibromyositis.  The 
examiner explained that fibromyositis required the presence 
of widespread musculoskeletal pain and tender points, which 
was absent in this case.  

Additionally, the record shows that the missile lodged in 
Muscle Group XVI.  While there is no exit wound, the bullet 
did penetrate the muscle, but equates to no more than a 
moderate injury under the criteria for a 10 percent rating 
under Diagnostic Code 5316.  

The initial injury is not shown to have been consistent with 
that of a moderately severe degree given the absence of 
evidence of prolonged infection or treatment or loss of deep 
muscle substance.  In this regard, the Board finds the 
evidence to be against the claim for increase.  

However, the most recent examination disclosed that the 
residual scar was slightly depressed below the surface of the 
adjoining skin.  

Given the complaints of stiffness and discomfort in the groin 
region, the Board finds that a separate 10 percent rating is 
for application on the basis that service-connected 
disability picture includes manifestations that more closely 
approximate that of the veteran having an unstable 
superficial scar.  



ORDER

An increased rating in excess of 10 percent for the service-
connected residuals of a shell fragment wound of the left 
groin with fibromyositis and retained foreign body is denied.  

A separate rating of 10 percent for the service-connected 
shell fragment wound residuals on the basis of an unstable 
superficial scar is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


